[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                FILED
                      ________________________     U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                         June 14, 2007
                            No. 06-15403             THOMAS K. KAHN
                      ________________________           CLERK

                 D. C. Docket No. 00-00469-CV-J-32-TEM

GEORGE A. WILLIAMS,
MICHAEL A. PERRYMAN,
MICHAEL B. PRICE,
JUDY C. SAULS, Personal
Representative for the
estate of Nolen A. Sauls,


                                                     Plaintiffs-Appellees,

NOLEN A. SAULS,

                                                                 Plaintiff,

                                versus

CONSOLIDATED CITY OF JACKSONVILLE,

                                                    Defendant-Appellant,

RAYFIELD ALFRED,

                                                              Defendant.
                                 ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                              _________________________

                                         (June 14, 2007)

Before CARNES and WILSON, Circuit Judges and STAGG,* District Judge.

PER CURIAM:

       The Consolidated City of Jacksonville appeals from the denial of its

Renewed Motion For Judgment As A Matter Of Law And, In The Alternative, For

A New Trial, after a jury found the City liable in this Title VII employment

discrimination case. The case was brought by four Caucasian fire rescue

lieutenants who alleged that rescue captain positions were not created by the City’s

African-American fire chief after he improperly considered their race, and that they

would have been promoted into the newly created positions. The City contends on

appeal that its motion for judgment as a matter of law should have been granted

because the evidence was insufficient to support the jury’s verdict, and because the

district court erred in denying the City’s Batson 1 challenges after the plaintiffs

struck all African-American jurors from the jury pool. The City also contends that



       *
        Honorable Tom Stagg, United States District Judge for the Western District of
Louisiana, sitting by designation.

       1
           Batson v. Kentucky, 476 U.S. 79, 102 S. Ct. 1712, 90 L.Ed.2d 69 (1986).
the district court abused its discretion by admitting evidence of later created

positions, admitting evidence of a racial slur that was unduly prejudicial, and

excluding the City’s expert’s report and admitting the plaintiff’s expert report.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we find no error as to any of the issues submitted for our

consideration on this appeal.

      AFFIRMED.